 Case 1:19-cv-00576 Document 103 Filed 10/09/20 Page 1 of 3 PageID #: 1626



                IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                            AT BLUEFIELD


OHIO VALLEY ENVIRONMENTAL COALITION,
WEST VIRGINIA HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB

     Plaintiffs,

v.                                       CIVIL ACTION NO. 1:19-00576

BLUESTONE COAL CORPORATION,

     Defendant.

                     MEMORANDUM OPINION AND ORDER

     Pending before the court is defendant’s motion to continue

trial. (ECF No. 100.)     For the reasons that follow, the motion

to continue is GRANTED.

I.   Background

     On October 6, 2020, this court denied defendant Bluestone

Coal Company’s motion for a stay of further proceedings and

scheduled trial to commence on October 15, 2020.          The same day,

defendant moved “to continue the trial of the above-styled case

for a short period of time that is convenient to the Court and

the parties.”     (Id.)   The reason given is that defendant’s trial

counsel, Michael W. Carey, needs to care for his dog, who will

be recuperating from “bilateral parotid gland transposition

surgery on his eyes” until at least October 18, 2020.           (See id.)
 Case 1:19-cv-00576 Document 103 Filed 10/09/20 Page 2 of 3 PageID #: 1627



Plaintiff opposes the motion, arguing that defendant has not

shown that Mr. Carey is the only person who can care for his dog

and the only attorney who can try the case.         (See ECF No. 101.)

II.   Discussion

      “The United States Court of Appeals for the Fourth Circuit

has held that a district court has broad discretion in denying

or granting a motion for a continuance.”        Knecht v. Erie Ins.

Prop. & Cas., No. 2010 WL 2598227, at *2 (N.D.W. Va. June 25,

2010) (citing United States v. Speed, 53 F.3d 643, 644 (4th Cir.

1995)); see also Latham v. Crofters, Inc., 492 F.2d 913, 914

(4th Cir. 1974).    “In determining whether to grant a

continuance, courts consider whether the party seeking the

continuance has shown good cause.”       Daugherty v. Ocwen Loan

Servicing, LLC, 2016 WL 2766671, at *1 (S.D.W. Va. May 12, 2016)

(citing NKR, Inc. v. Forestland Group, LLC, 2005 WL 1123629, at

*3 (W.D. Va. May 11, 2005)).

      Here, the proffered good cause is trial counsel’s need to

care for his dog.    Although this is not good cause for a lengthy

continuance, the court finds that this is good cause for a very

modest continuance of two business days.        This is a close call,

but the court notes that it scheduled a new trial date with less

than ten days’ notice, which makes defendant’s request for a

very modest continuance reasonable.       The court believes that

this result appropriately balances plaintiffs’ interest in

                                    2
 Case 1:19-cv-00576 Document 103 Filed 10/09/20 Page 3 of 3 PageID #: 1628



getting this case to trial (which has already been delayed twice

upon defendant’s request) and defendant’s interest in having its

choice of trial counsel.

III. Conclusion

     For the reasons expressed above, defendant’s motion to

continue the trial is GRANTED.      The court hereby sets this

matter for trial on October 19, 2020, at 9:30 a.m., in

Bluefield.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 9th day of October, 2020.


                                        Enter:


                                        David A. Faber
                                        Senior United States District Judge




                                    3
